DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 09/23/2022. Claims 7, 17, and 19 have been canceled. Claim 26 has been added. Claims 1-6, 8-16, 18, and 20-26 are pending in the case. Claim 1 remains the only independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 26 are objected to because of the following informalities:
Claim 11:
Lines 2-3 recite “the property is one of a a graphical indication […]” where “the property is one of a [[a]] graphical indication […]” was apparently intended.
Claim 26:
Line 2 improperly reintroduces the limitation “second user input” (antecedent basis for this limitation had already been introduced in line 16 of amended parent claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18, and 20-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Hsu et al. (US Patent Application Pub. No. 2016/0034144, hereinafter “Hsu”) in view of Greenberg et al. (US Patent Application Pub. No. 2016/0357373, hereinafter “Greenberg”).

As to independent claim 1, Hsu shows a method [¶ 06] comprising:
identifying, in a design tool [e.g. a tool for a “graphical design environment” (Abstract)] having a canvas design context [e.g. a context defined by a design window 202 and/or its encompassing graphical design environment 200 (figs. 2-3)] and an all-states view design context [e.g. a “documentation” context (figs. 2-4 & 6-8)], a plurality of state views of a stateful widget container of an interactive design, each state view of the stateful widget container being associated with a unique state of the stateful widget container [e.g. each of a plurality of state views (e.g. documentation elements 211-213) of a stateful widget container (e.g. form 203) of an interactive design (Abstract) is respectively associated with a unique state of the stateful widget container (fig. 2; ¶¶ 21-24)];
displaying, in the canvas design context, the stateful widget container in accordance with a first state view of the plurality of state views, no other state view of the stateful widget container being displayed concurrently in the canvas design context [In the “design window”/canvas design context (see, e.g., design window 202 in fig. 2), only a single/first state view is displayed at a time, with no other state view of the stateful widget container being displayed concurrently in the canvas design context (fig. 2).];
displaying, in the all-states view design context, the plurality of state views of the stateful widget container concurrently, an internal widget layout of each respective state view of the plurality of state views corresponding to that of that respective state view when displayed in the canvas design context [In the “documentation”/all-states view design context, the plurality of state views of the stateful widget container are displayed concurrently along with an internal widget layout of each state view corresponding to that of the state view when displayed in the canvas design context (figs. 2-3, ¶¶ 21-25). For example, see how the internal widget layout of the state view in the canvas design context 202 of fig. 2 corresponds to the same state and internal widget layout of state 211 in the all-states view design context 210.];
receiving, in the all-states view design context, first user input at a first interactive widget within the stateful widget container, the first interactive widget being associated with the first state view of the stateful widget container [“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (¶ 25). See also figs. 2-4 & ¶¶ 21-24 for further context into how widgets may be interacted with by the user in the all-states view design context.]; 
receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting [“[…] design elements in an interactive graphical design can have properties such as content, location, size, and color. However, in an interactive graphical design, these static properties can change when the design element is placed into different states as the user interacts with the design. […]” (¶ 01)
“[…] a state selection command is received from a user that switches the state displayed by the representation of the design element in the documentation element. As mentioned above, design elements can exhibit a plurality of states in a rendering of the interactive graphical design. As shown in FIGS. 2-4, form 203 can exhibit a strong password state, a weak password state, and a default state. When the informational content of the documentation element changes in response to the state selection command, the design element is not affected. The state selection command can be received from the user through the selection of a radio button or check box in a dialog that displays the plurality of states or a subset of the plurality of states. In specific approaches, the state selection command will potentially modify the state displayed by a representation of the design element to any of the states that the design element can exhibit. In other approaches, the state selection command will apply the selected state to the documentation element in other ways depending upon the type of informational content specified for the documentation element. For example, the properties or source code displayed by the documentation element can switch to reflect aspects of the selected state of the design element. The displayed states can be displayed to the user as a list of short textual descriptions of the states. The textual descriptions can be provided by the user or assigned automatically by the graphical design environment. The displayed states can also be displayed to the user with a preview of how the representation of the design element would appear in the relevant state.” (¶ 54)
“Actions could be defined as a combination of documentation-specific, user-specified, and native event handlers and events. The events and event handlers that comprise each action could be updated by the link manager whenever the design element was modified to preserve consistency. For example, if the name of a widget changed in the design from “Button—1” to “Submit_Button”, a component event for an action could change from “OnClick Button—1” to “OnClick Submit_Button.” In the case where user-specified events or event handlers in the design element are part of the action, changes to the user-specified events or event handlers in the design element could also be synchronized by the link manager. Once an action was specified, a user could later reorder or delete the component events and event handlers, or add additional events and event handlers to the action.” (¶ 59)
“The documentation elements in documentation 800 can be added to the documentation in a similar fashion to the way design elements are added to the design. They can also be moved, resized, and arranged within the documentation in a similar fashion to the way design elements are arranged in a design. […]” (¶ 71). | For even further context/examples, see also ¶¶ 24, 60-64, 70-72, & 79.].

As indicated above, Hsu shows both an operability to reorder its containers/state views at will, and also an operability to deliberately define which container/state view they wish to function as a “default state.” In lieu of simply pointing to the considerable breadth of the limitation(s) “relative to a second state view” and/or their apparent ideal/underlying functionality behind the recitation “setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view […]” as currently recited (and/or the spectrum of possible mappings its broadest reasonable interpretation would cover), it is potentially conceded that Hsu does not appear to explicitly recite a “setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context” as apparently intended. In an analogous art, Greenberg shows:
setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context [See, Greenberg: figs. 10A-10C (and their explanations in ¶¶ 229-234), wherein an operability is shown for setting which state view is associated with the first state view (e.g. the card labeled “1”) of the stateful widget container (e.g. the wrap package) in accordance with the graphical position of the first state view relative to the second state view (e.g. the card labeled “2”) of the stateful widget container in the all-states view design context (e.g. the view/design context showing all cards as illustrated in at least figs. 10A-10C).].

One of ordinary skill in the art, having the teachings of Hsu and Greenberg before them prior to the effective filing date of the claimed invention, would have been motivated to allow a user to reorder the positions of Hsu’s containers/state views in order to deliberately and dynamically set which state is to be the first state, as taught by Greenberg. The rationale for doing so would have been that Hsu had already shown both an operability for to reorder the containers/state views at will, as well as an operability to deliberately define a first/“default state” as desired. Moreover, Greenberg explicitly confirmed the benefits of doing so in that when “the authoring tool provides the author with the ability to order the sequence of the cards, [it] thus enables authors to selectively create wrap packages that include media that conveys a narrative story and application functionality.” (Greenberg: ¶ 20) “[…] As a result, the author can create compelling stories using media, interwoven with interactive functionality and/or e-commerce services. Wrap packages are, therefore, ideal, but not necessarily limited to, delivering a unique, interactive, “book-like”, experience […]” (Greenberg: ¶ 07). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Greenberg (hereinafter, the “Hsu-Greenberg” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 2, Hsu-Greenberg further shows: 
the stateful widget container comprises one or more interactive widgets in at least one state view [the stateful widget container comprises one or more interactive widgets in at least one state view (see, e.g., Hsu: figs. 2-4 & ¶¶ 21-25 | Greenberg: ¶¶ 206-215)].

As to dependent claim 3, Hsu-Greenberg further shows:
each state view of the stateful widget container is displayed in the all-states view design context with a same graphical dimension as when that state view is displayed in the canvas design context [“As shown in FIG. 2, documentation elements can display representations of their linked design elements in various states. Design elements in an interactive design can display different states when they are rendered according to how they have been programmed in the design environment by user. […]” (Hsu: ¶ 44)].

As to dependent claim 4, Hsu-Greenberg further shows:
the first user input modifies a state or property of the first interactive widget [the first user input modifies a state or property of the first interactive widget (see, e.g., Hsu: figs. 3-4 & ¶¶ 21-25)].

As to dependent claim 5, Hsu-Greenberg further shows:
the first user input triggers an interaction of the first interactive widget [the first user input triggers an interaction of the first interactive widget (see, e.g., Hsu: figs. 2-4 & ¶¶ 21-25)].

As to dependent claim 6, Hsu-Greenberg further shows:
displaying, in the all-states view design context, an interaction relationship between the first state view of the stateful widget container and the second state view of the stateful widget container [“[…] As illustrated, the three documentation elements in FIG. 2 display images of form 203 and have been embellished with flow lines and text boxes with explanatory text to flesh out the informational content of the documentation. Documentation element 212 shows a representation of the design element with a strong password and documentation element 213 shows a representation of the design element with a weak password. A reviewer of the documentation would thereby be provided with an example of how form 203 responded to the input of a weak password and a strong password in a concise and informative format. […]” (Hsu: ¶ 24)
“As shown in FIG. 2, documentation elements can display representations of their linked design elements in various states. Design elements in an interactive design can display different states when they are rendered according to how they have been programmed in the design environment by user. As described previously, documentation element 212 shows form 203 in a “strong password” state and documentation element 213 shows form 203 in a “weak password” state. […] To facilitate efficient documentation, the state displayed by an image of a design element can be selected directly via the documentation element. As such, documentation element 211 could have been added to documentation 210 three times, and simple direct modifications could have been conducted on two of them to change the state reflected by the image to the state in 212 and 213.” (Hsu: ¶ 44)].

As to dependent claim 8, Hsu-Greenberg further shows:
receiving, in the all-states view design context, third user input to add a second interactive widget to the first state view of the stateful widget container; wherein: the second interactive widget was added to the first state view of the stateful widget container by moving the second interactive widget from the second state view of the stateful widget container, or by duplicating the second interactive widget from the second state view of the stateful widget container [“[…] the button, text fields, and text labels were added via a drag-and-drop interaction with widget tool bar 201 and design window 202. The actual manner in which the design is specified is not essential to the methods and systems disclosed herein so long as the graphical design environment allows a user to select and combine different design elements to produce more complex design elements that interact to provide a desired end user experience when the design is rendered. In the illustrated example, each widget can be considered a design element, and the combination of discrete design elements that comprise form 203 can likewise be considered a design element. In this sense, design elements can be individual widgets, an entire page of a design, a dimension version of a design element, a master, a dynamic panel state, or any combination of the above.” (Hsu: ¶ 22)
“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (Hsu: ¶ 25). For even further context/examples, see also: Hsu: ¶¶ 28, 51, 60, & 69 | Greenberg: ¶¶ 206-215.].

As to dependent claim 9, Hsu-Greenberg further shows:
displaying, in the all-states view design context, an indication that all or a portion of the first interactive widget exceeds a graphical boundary of the first state view of the stateful widget container, the indication being associated with the stateful widget container [“When the representation of the design element is panned or zoomed portions of the representation may move out of or into the area defined by the border of the documentation element. FIG. 10 illustrates several ways in which the documentation element could respond to the pan and zoom command to deal with this issue. […]” (Hsu: ¶ 77)].

As to dependent claim 10, Hsu-Greenberg further shows:
receiving, in the all-states view design context, third user input to change a property of the first state view of the stateful widget container [“[…] As illustrated, the three documentation elements in FIG. 2 display images of form 203 and have been embellished with flow lines and text boxes with explanatory text to flesh out the informational content of the documentation. Documentation element 212 shows a representation of the design element with a strong password and documentation element 213 shows a representation of the design element with a weak password. A reviewer of the documentation would thereby be provided with an example of how form 203 responded to the input of a weak password and a strong password in a concise and informative format. […]” (Hsu: ¶ 24)].

As to dependent claim 11, Hsu-Greenberg further shows:
the property is one of a a graphical indication that the first state view of the stateful widget container is a favorite state view [e.g. Hsu: ¶¶ 40 & 54-56], a graphical indication that the first state view of the stateful widget container is a locked state view [e.g. Hsu: ¶¶ 69 & 79], or a graphical indication that the first state view of the stateful widget container is a hidden state view [“[…] The properties of the widgets in a design element will differ across different states. Examples of properties that might change in the different states of a design element include the textual content of a text label widget, the image displayed by an image widget, the location and size of a widget, the color of a widget, the status of the widget as visible or hidden […]” (Hsu: ¶ 44) | For further context/examples, see also Hsu: ¶ 24.].

As to dependent claim 12, Hsu-Greenberg further shows:
receiving, in the all-states view design context, third user input to change a property of the stateful widget container in accordance with the first state view of the stateful widget container [“The representations of design elements that are presented in the documentation elements can be manipulated to show different portions of the representation and to apply different levels of zoom to the representation. The graphical design environment can include an image adjustment interface that can be instantiated using a processor operating in combination with the non-transitory computer-readable medium on which the graphical design environment is stored. The image adjustment interface can accept image adjustment commands from a user. The image adjustment commands can pan, zoom, rotate, and crop the representation of the design element.” (Hsu: ¶ 73)].

As to dependent claim 13, Hsu-Greenberg further shows:
the property is one of a scroll property of the stateful widget container or an expansion property of the stateful widget container [see the property/image adjustment commands corresponding to scroll and/or expansion properties throughout Hsu: ¶¶ 73-79 and Greenberg: ¶¶ 12, 89, 131, 233, 284, 311, & 323.].

As to dependent claim 14, Hsu-Greenberg further shows:
displaying, in the all-states view design context, a property of the first state view of the stateful widget container [Hsu is replete with examples wherein one or more properties of the first state view of the stateful widget container (including properties of state views other than the states themselves) are displayed in the all-states view design context. In addition to the visual examples throughout Hsu: figs. 2-10, further discussions of these displayable properties may be found in at least Hsu: ¶¶ 22-29, 33, 37-44, 50-53, 58-61, 65-69, & 70-80.].

As to dependent claim 15, Hsu-Greenberg further shows:
the property is one of a graphical indication of last edited time, a graphical indication of whether the first state view of the stateful widget container is used in an interaction in the canvas design context, a graphical indication of whether the first state view of the stateful widget container is being edited by another user of the design tool, or a graphical indication of whether the first state view of the stateful widget container has been edited by another user of the design tool [“There are many ways by which the link manager can assure that modifications made to design elements are applied to their linked documentation elements. The link manager component could push modifications made to the design element to the documentation element. Alternatively, the link manager component could be part of the documentation element, and it could pull modifications made to the design element to the documentation element. The pulling operation could be conducted according to a periodic poll of the design element to see if any modifications had been made since the last poll. The pulling operation could also be conducted every time the documentation element was instantiated in memory. In other words, the link manager component could apply any modification made to the design element to the documentation element every time the documentation element was accessed in the graphical design environment or rendered in a design by an external player. In any of these situations, after design elements and documentation elements are linked, changes made to the design in design window 202, such as the addition of image 300, can result in corresponding modifications 310 to documentation elements in the documentation.” (Hsu: ¶ 29)].

As to dependent claim 16, Hsu-Greenberg further shows:
receiving, in the all-states view design context, third user input selecting an interactive widget of the stateful widget container in the first state view of the stateful widget container; receiving, in the all-states view design context, fourth user input selecting the interactive widget in a second state view of the stateful widget container; and receiving, in the all-states view design context, fifth user input changing a property of the interactive widget, the property of the interactive widget being changed concurrently in the first state view of the stateful widget container and the second state view of the stateful widget container [“[…] each widget or page added to a graphical design can be identified by the documentation tool as a potential design element for which the user will want to generate documentation. However, the documentation generator interface can alternatively or in combination allow a user to specify design elements for which documentation elements could be generated.” (Hsu: ¶ 34)], the property of the interactive widget being changed concurrently in the first state view of the stateful widget container and the second state view of the stateful widget container [“[…] Once a design element and a documentation element are linked, the link manager component will assure that modifications made to the design element are applied to the documentation element. As illustrated, multiple documentation elements can be linked to the same design element such that the link manager will need to assure that modifications made to the design element are applied to each of its linked documentation elements. In addition, a documentation elements may be linked to multiple independent design elements such that the link manager will need to assure that modifications made to any of the design elements are applied to that particular documentation element.” (Hsu: ¶ 28)
“In specific approaches, a representation of a design element displayed by a documentation element can be edited in place in a similar fashion to how design elements are edited. In other words, the representation of the design element can be available to receive a first modification that is directly entered by the user via the documentation element. FIG. 4 illustrates two versions of documentation: 400 and 410. As shown in documentation 400, a portion of one documentation element 401 has been selected for editing via a selection reticle. The text of the portion of the documentation element has been edited as shown in 411 of documentation element 410 by changing the text from “Weak” to “Average.” In this situation, the documentation element has retained knowledge of the original discrete widgets that form the design element to which the documentation element is linked such that they can be edited as if they were still discrete widgets. In particular approaches, these modifications could be pushed back through the link to the design element either automatically or in response to a command received from the user as described above with reference to modifications made to the design elements.” (Hsu: ¶ 39). See also Hsu: ¶¶ 44 & 51.].

As to dependent claim 18, Hsu-Greenberg further shows:
receiving, in the all-states view design context, third user input resetting the graphical position of the first state view of the stateful widget container relative to the second state view of the stateful widget container to a previous or preferred graphical position of the first state view of the stateful widget container relative to the second state view of the stateful widget container [“The graphical design environment and documentation tool can manage edits made via the documentation element or the design element in the graphical design in various ways. In specific approaches, when modifications to the design element are made in the graphical design environment, and are pushed to the documentation element, any local modifications made via the documentation element since the link to the documentation element was created can be wiped out. With reference to FIG. 4, this would cause the modification of the text from “Weak” to “Average” to be reversed even if the subsequent modification to the design element only changed the font style and not the textual content of the widget. […]
Modifications made to different kinds of properties can be managed by the link manager in different ways. For example, changes to design element properties that affect the default state of a design element may always wipe out modifications made to the representation of the design element via the documentation element while changes to design element properties that only present in other states may not. The way in which the link manager handles conflicting edits made to the design element and documentation element may be configurable by the user.” (Hsu: ¶¶ 40-41)].

As to dependent claim 20, Hsu-Greenberg further shows:
receiving, in the all-states view design context, third user input graphically positioning the second state view of the stateful widget container to overlap the first state view of the stateful widget container such that graphical differences between the first state view of the stateful widget container and the second state view of the stateful widget container are visible to a user of the design tool [“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (Hsu: ¶ 25)
“[…] The generate documentation element command could involve selecting a page from a sitemap panel in the design environment and dragging it into the design. […]” (Hsu: ¶ 38)
“The documentation elements in documentation 800 can be added to the documentation in a similar fashion to the way design elements are added to the design. They can also be moved, resized, and arranged within the documentation in a similar fashion to the way design elements are arranged in a design. If the documentation element has been linked to a design element and is configured to display a representation of the design element, the representation of the design element can be scaled with the documentation element when it is resized, or it can stay the same size while the documentation element is scaled. In addition, documentation elements can be modified with graphical embellishments to provide a more user friendly documentation for the design, to set off documentation elements from the design in situations in which the documentation elements were part of the design, or to differentiate different kinds of documentation elements such as documentation elements displaying properties of design elements and documentation elements displaying images of design elements. The borders of the documentation elements could be customizable, connection points for flow diagramming could be built in or added to the documentation elements, and the opacity and fill patterns of the documentation elements could be customizable. Additional graphical elements could be added to the documentation such as flow lines, text blocks, or other design elements to enhance the informational content and utility of the documentation.” (Hsu: ¶ 71). See also how secondary state views “can appear overlain on the documentation element” (Hsu: ¶ 75).].

As to dependent claim 21, Hsu-Greenberg further shows:
displaying the stateful widget container in the canvas design context graphically adjacent to one or more second interactive widgets of the interactive design that are not within the stateful widget container; and displaying, in the all-states view design context, one or more of the plurality of state views graphically adjacent to the one or more second interactive widgets from the interactive design that are not within the stateful widget container [“[…] the button, text fields, and text labels were added via a drag-and-drop interaction with widget tool bar 201 and design window 202. The actual manner in which the design is specified is not essential to the methods and systems disclosed herein so long as the graphical design environment allows a user to select and combine different design elements to produce more complex design elements that interact to provide a desired end user experience when the design is rendered. In the illustrated example, each widget can be considered a design element, and the combination of discrete design elements that comprise form 203 can likewise be considered a design element. In this sense, design elements can be individual widgets, an entire page of a design, a dimension version of a design element, a master, a dynamic panel state, or any combination of the above.” (Hsu: ¶ 22)
“[…] The documentation generator interface can identify design elements automatically for which the user can generate documentation. For example, each widget or page added to a graphical design can be identified by the documentation tool as a potential design element for which the user will want to generate documentation. However, the documentation generator interface can alternatively or in combination allow a user to specify design elements for which documentation elements could be generated.
Design elements can be pre-specified by the design environment or documentation tool, or they can be specified by the user. […]
Design elements could be specified by the user in various ways. For example, documentation generator interface 230 could include a capture button 231 which would switch the design environment into a capture mode wherein a selection command subsequently received from the user would select a page, group of pages, a widget, group of widgets, or combinations thereof and specify them as a design element for which the user may want to generate documentation. As another example, a user could apply focus to a page, group of pages, a widget, group of widgets, or combinations thereof in the graphical design environment and then input a command to the graphical design environment to specify them as a design element for which the user could generate documentation. The command could be received from the user via a button available in a tool bar of the graphical design environment or via a pop up dialog that appeared in response to a right mouse click on the pages or widgets.” (Hsu: ¶¶ 34-36)
“[…] the documentation could be a page or set of pages that are included in a web site design. The web site design itself could have links to the documentation so that a user reviewing the web site could efficiently switch back and forth between the documentation and the design. In these situations, the documentation element addition command could be similar to the kind of command from a user that would add a widget or new page to the design. For example, the documentation element addition command could be the selection of a documentation element via a drag-and-drop action using a toolbar and a design window. As another example, the documentation element addition command could be the drop portion of a drag-and-drop action where a design element was selected using a toolbar and a design window. The toolbar could be the masters toolbar or the design map interface described above. The documentation element addition command could also be received via a dialog interface. For example, a list of design elements could be presented to a user and the user could select a design element for which a documentation element should be created.” (Hsu: ¶ 47)
For additional/alternative yet equally valid examples of the above functionalities, see also Greenberg: figs. 9 & 11A-20B, which show displaying the stateful widget container in the canvas design context graphically adjacent to one or more second interactive widgets of the interactive design that are not within the stateful widget container [Greenberg: figs. 9 & 11A-20B]; and displaying, in the all-states view design context, one or more of the plurality of state views graphically adjacent to the one or more second interactive widgets from the interactive design that are not within the stateful widget container (Greenberg: ¶¶ 206-216).].

As to dependent claim 22, Hsu-Greenberg further shows:
identifying, in a prototype environment [“[…] The graphical embellishment succinctly informs the user that either the design is a prototype […]” (Hsu: ¶ 72)] having a prototype view context [e.g. a context defined by a design window 202 and/or its encompassing graphical design environment 200 (Hsu: figs. 2-3 & 8)] and an all-states view prototype context [e.g. a “documentation” context (Hsu: figs. 2-4 & 6-8)], the plurality of state views of the stateful widget container [e.g. each of a plurality of state views (e.g. documentation elements 211-213) of a stateful widget container (e.g. form 203) is respectively associated with a unique state of the stateful widget container (Hsu: figs. 2 & 8; ¶¶ 21-24 & 70-74)];
displaying, in the prototype view context, the stateful widget container in accordance with the first state view of the plurality of state views, no other state view of the stateful widget container being displayed concurrently in the prototype view context [In the “design window”/canvas design context (see, e.g., design window 202 in Hsu: figs. 2 & 8), only a single/first state view is displayed at a time, with no other state view of the stateful widget container being displayed concurrently in the canvas design context (Hsu: figs. 2 & 8).];
and displaying, in the all-states view prototype context, the plurality of state views of the stateful widget container concurrently, the internal widget layout of each state view corresponding to that of the state view when displayed in the prototype view context [In the “documentation”/all-states view design context, the plurality of state views of the stateful widget container are displayed concurrently along with an internal widget layout of each state view corresponding to that of the state view when displayed in the canvas design context (Hsu: figs. 2-3 & 8, ¶¶ 21-25 & 70-74). For example, see how the internal widget layout of the state view in the canvas design context 202 of fig. 2 corresponds to the same state and internal widget layout of state 211 in the all-states view design context 210.].

As to dependent claim 23, Hsu-Greenberg further shows:
displaying, in the all-states view prototype context, styling and interactivity information associated with the stateful widget container or interactive widgets therein in accordance with each of the plurality of state views [“Documentation element 803 has an octagonal raised border to evoke the concept of a stop sign to show that the design flow illustrated is a termination point of the design experience. The graphical embellishment succinctly informs the user that either the design is a prototype and further interactivity along that particular design experience is not available, or that that path of interactivity is not a desired path to take while utilizing a finished version of the design. Different kinds of embellishments could be utilized including arrow shaped borders to assist a user in tracing a flow through the interactivity or different colored borders to illustrate different paths through the design.” (Hsu: ¶ 72). For further context, see also Hsu: ¶¶ 21-25 & 70-74.].

As to dependent claim 24, Hsu-Greenberg further shows:
displaying, in the all-states view prototype context, usage statistics associated with the stateful widget container or interactive widgets therein in accordance with each of the plurality of state views [“[…] The dialog could appear in the properties pane when the documentation element was selected. The dialog could be a list of pages or other design elements similar to the design map interface described above. A summary of design elements that the documentation element was linked to could also show up in the properties pane. The summary could be a graphical representation of the design elements or a list of design element names. An interface element in the properties pane could also be selected to trigger the appearance of the dialog to keep the properties pane from being too crowded. This approach could also be used in combination with other ways to link the documentation element and design elements. For example, the documentation element could be created for a particular design element using a different approach, and the dialog could be used to edit the design elements that the documentation element was linked to.” (Hsu: ¶ 53). For further examples of displayable “usage statistics” (which, as currently recited, may be reasonably interpreted as being “directed [to] conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists” (MPEP § 2111.05)), see also Hsu: ¶¶ 64-66 & 70-79.].

As to dependent claim 25, Hsu-Greenberg further shows:
rendering a representation of the plurality of state views to a non-interactive document [“[…] Documentation 110 will generally be produced in a common word processing format or portable document format. […]” (Hsu: ¶ 03) 
“[…] Documentation 210 could also be an exported document that is rendered outside of graphical design environment 200. For example, documentation 210 could be a text-based document rendered using a standard word processing program, an exported image, or a printed document. […]” (Hsu: ¶ 23)
“Applying a state or action to a documentation element on export of the design, or upon generation of the documentation, could be conducted in various ways. During export, when the design was rendered in a player, or when the documentation was viewed in a stand-alone documentation tool, the documentation element could be generated as a flat image of the representation of the design element in a particular state or as the design element would appear in response to an action. […] the code used to instantiate a documentation element and apply the required action to that element could include additional code that would lock the state of the documentation element such that it did not respond to additional events once the action was applied. […]” (Hsu: ¶ 69) | Fur further context/examples, see also Hsu: ¶¶ 01 & 74.].

As to dependent claim 26, Hsu-Greenberg further shows:
receiving, in the all-states view design context, second user input to duplicate one or more selected state views in a respective new state view of the stateful widget container [See how Greenberg shows an operability to duplicate/copy-paste, in the all-states view design context and based on additional input, one or more selected state views in a respective new state view of the stateful widget container (Greenberg: ¶¶ 20, 23, 222, 231, & 319).].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“    Applicant respectfully submits that the limitations above are not shown or described by Hsu. This is because Hsu describes showing different states of a design element in a documentation element, but does not address updating the associated states of the design element based on the position of a documentation element.
As shown in Figure 2, the documentation elements 211, 212, and 213 correspond to states 1 (blank), 2 ("strong"), and 3 ("weak") of the design element 203, respectively. However, Hsu does not describe that changing a relative graphical position of the documentation elements 211, 212, and 213 would then, for example, make state 1 be associated with a different state of the design element 203 (e.g., "weak" instead of being blank).”


Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

“Applicant respectfully submits that Hsu does not show or describe receiving user input to change a property of a state view where the property is a graphical indication that the state view is a favorite state view, a locked state view, or a hidden state view. For context, the present application describes at paragraph [0035] that a "favorite" state view, is for example, a state view that has been flagged for review. The present application describes at paragraph [0046] that a locked state view is state view having a graphical position that is not changeable by the user.”


The Office respectfully disagrees. First, in response to Applicant’s arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (e.g.  the intended uses/results for the “favorite state view” and “locked state view” limitations) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993). Furthermore, the Office respectfully maintains the portions that had already been explicitly mapped to each of the above limitations (e.g. Hsu: ¶¶ 40 & 54-56, and Hsu: ¶¶ 69 & 79, respectively). Moreover, these points are even further considered unpersuasive when taking into account the alternative nature of the claim (e.g. the claim requires at least one of the graphical indication options due to the word “or” in line 5), and the fact that the Office had also already explicitly emphasized the “hidden state view” aspect in at least Hsu: ¶ 44.

“Applicant respectfully submits that Hsu does not show or describe displaying such graphical indications. In light of these amendments, Applicant respectfully requests that the rejection under 35 U.S.C. 102(a)(1) of claim 15 be withdrawn. ”


The Office respectfully disagrees with Applicant’s conclusory statement and maintains that its previously-presented mappings reasonably read on each limitation, respectively. 

“    If a documentation element of Hsu were said, as the Office Action proposes, to describe a state view of a stateful widget container of claim 21, then it follows that only the specified design elements of Hsu could be said to be included in that state view of a stateful widget container. This is because a documentation element of Hsu is described as being or containing specified design elements. Hsu does not describe documentation elements that include unspecified design elements. Thus, if a documentation element of Hsu is said to describe an individual state view of a stateful widget container, then whatever design elements of Hsu were specified for that documentation element must also be part of that state view.
However, Hsu does not describe the notion of displaying design elements in the documentation that are not among the specified design elements of the stateful widget container, and further does not describe including unspecified design elements in the documentation that are graphically adjacent to specified design elements, i.e., not within the stateful widget container.
Therefore, Hsu does not describe displaying stateful widget containers of an interactive design graphically adjacent to interactive widgets of the interactive design that are outside of the stateful widget container (i.e., displaying an unspecified design element outside of a documentation element that contains a collection of specified design elements), i.e., that are not within the displayed stateful widget container.”


The Office respectfully disagrees. First, Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above. Moreover, the Office also respectfully submits that Hsu: figs. 2 & 3 (and their corresponding explanatory paragraphs throughout the reference, particularly with respect to their corresponding drag-and-drop functionalities) describe an operability to display its state views (in both contexts) adjacent to widgets that are currently not in the container but may be added/dragged if the user so wishes.

“Applicant respectfully submits that Hsu does not show or describe the limitations of claim 26. For example, if for the sake of argument, Hsu were said to describe duplicating a documentation element, Hsu does not describe that such duplication would result in one of the state views of the stateful widget container being duplicated into a new state view of the stateful widget container.”


Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
GREENBERG; Eric H. et al.
US 20160103797 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Hsu; Victor et al.
US 20150169517 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Ari; Nati et al.
US 20130167080 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Herz; Scott et al.
US 20090178008 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Wiley; David
US 20090144652 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Santoro; Ovid  et al.
US 20030020671 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Shellshear; Andrew et al.
AU 2008261147 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”
Duhig; Jonathan et al. 
AU 2009202142 A1
“receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container; and setting which state view is associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container in the all-states view design context”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173